DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law 2010/0139847. Law discloses a method for reinforcing a base structure comprising connecting to the base structure a stringer comprising a first stiffener member 8 extending along a stringer elongation path, the first stiffener member comprising a first flange portion 5a and a first web portion 10, wherein the first stiffener member is formed from a first composite material, a second stiffener member 7 extending along the stringer elongation path, the second stiffener member comprising a second flange portion 5b and a second web portion 11, the first web portion being opposed from and spaced apart from the second web portion, wherein the second stiffener member is formed from a second composite material, and an intermediate stiffener member 9 extending along the stringer elongation path, the intermediate stiffener member being positioned between the first web portion and the second web portion, the intermediate stiffener member comprising a first side and a second side opposed from the first side, the first side being connected to the first web portion and the second side being connected to the second web portion, wherein the intermediate stiffener member is formed from a third composite material and is offset from the base structure by a non-zero offset distance such that a transition region is defined by the intermediate stiffener member, the base structure, the first stiffener member, and the second stiffener member as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejections have been overcome in view of the changes made to the claims.

Claims 30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Law 2010/0139847 in view of Eli-Eli 2012/0308770. Law discloses a method for reinforcing a base structure comprising connecting to the base structure a stringer comprising a first stiffener member 8 extending along a stringer elongation path, the first stiffener member comprising a first flange portion 5a and a first web portion 10, wherein the first stiffener member is formed from a first composite material, a second stiffener member 7 extending along the stringer elongation path, the second stiffener member comprising a second flange portion 5b and a second web portion 11, the first web portion being opposed from and spaced apart from the second web portion, wherein the second stiffener member is formed from a second composite material, and an intermediate stiffener member 9 extending along the stringer elongation path, the intermediate stiffener member being positioned between the first web portion and the second web portion, the intermediate stiffener member comprising a first side and a second side opposed from the first side, the first side being connected to the first web portion and the second side being connected to the second web portion, wherein the intermediate stiffener member is formed from a third composite material and is offset from the base structure by a non-zero offset distance such that a transition region is defined by the intermediate stiffener member, the base structure, the first stiffener member, and the second stiffener member as shown in Fig. 1. However, Law does not disclose the use of woven fabric as the fabric material that forms the parts of his stringer. Eli-Eli discloses a stringer similar to that of Law that uses woven fabric as the fiber reinforcing material; see [0014]. Therefore, it would have been obvious to one of ordinary skill in the art to use a woven fabric as the fabric reinforcement in Law in view of Eli-Eli since this involves the simple substitution of one element for another to obtain predictable results.

s 1, 2, 6, 7, 9, 13, 14, 18-21, 25-30, 41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng 9,856,008 in view of Eli-Eli 2012/0308770. As to claims 1, 20, 30 and 41, Cheng discloses a stringer comprising a first stiffener member extending along a stringer elongation path, the first stiffener member 208 comprising a first flange portion, a first web portion, and a first transition portion extending between the first flange portion and the first web portion, a second stiffener member 210 extending along the stringer elongation path, the second stiffener member comprising a second flange portion, a second web portion, and a second transition portion extending between the second flange portion and the second web portion, the first web portion being opposed from and spaced apart from the second web portion, and an intermediate stiffener member 242 extending along the stringer elongation path, the intermediate stiffener member being positioned at least partially between the first web portion and the second web portion, the intermediate stiffener member comprising a first side and a second side opposed from the first side, the first side being connected to the first web portion and the second side being connected to the second web portion, wherein the intermediate stiffener member is formed from a pre-preg composite material (col. 5, lines 1-3); see Fig. 5. Cheng’s first stiffener member and second stiffener member are opposed and spaced apart from each other with at least a portion of the intermediate stiffener member located between the first web portion and the second web portion and the intermediate stiffener member is not located between the first flange portion and the second flange portion as shown in Fig. 5. However, Cheng does not disclose making his stiffener members from fibers, woven fabric or unidirectional fibers. Eli-Eli discloses a stringer similar to that of Cheng wherein the stiffener members are made from fiber reinforced composite material that may use unidirectional fibers or fabric as the reinforcement [0014]. It would have been obvious to one of ordinary skill in the art to use woven or unidirectional fibers as the reinforcement material in the composite stiffener members of Cheng in view of Eli-Eli since this involves combining prior art elements according to known methods to yield the desired strength properties for a particular end use. 
As to claims 2, 6, 7 and 9, Eli-Eli suggests adjusting the orientation of the plies of unidirectional fibers in order to effect strength properties such as torsional stiffness and bearing strength [0037]-[0039]. Therefore, it would have been obvious to one of ordinary skill in the art to orient the fibers in the stack of plies in the combined prior art product of Cheng and Eli-Eli in any specific orientation depending on end 
As to claims 13, 14, 18 and 19, the combined prior art of Cheng and Eli-Eli does not disclose each ply of the stiffeners as being a woven fabric with plies having different orientations. Eli- Eli discloses the use of both woven and non-woven plies to form the stiffeners in his product [0014]. It would have been obvious to one of ordinary skill in the art to use only woven plies to form the stiffener members in the combined prior art of Cheng and Eli-Eli depending on end use bearing strength, torsional stiffness, shear strength, etc. requirements absent a showing of unexpected results attributable to the amount of woven plies. Eli-Eli also suggests using plies with different fiber orientations [0038]-[0039], and therefore, it would have been obvious to one of ordinary skill in the art to use woven plies with different fiber orientations in the combined prior art of Cheng and Eli-Eli product depending on end use bearing strength, torsional stiffness, shear strength, etc.
As to claim 21, Cheng discloses a filler material at 236 or 240 in Fig. 5.
As to claims 25-29, Fig. 5 of Cheng shows the claimed features wherein 242 is the intermediate stiffener member.
As to claim 44, the noodle or filler 236 in Cheng meets the claimed limitation. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng 9,856,008 in view of Eli-Eli 2012/0308770 as applied to claims 1, 2, 6, 7, 9, 13, 14, 18-21, 25-30, 41 and 44 above, and further in view of Rossi 2015/0217508. The combined prior art of Cheng and Eli-Eli discloses the invention substantially as claimed (see the above rejection); however, it does not disclose the noodle 236 in Cheng as containing chopped fibers. Rossi discloses a noodle or radius filler that comprises chopped fibers [0108] to reduce shrinkage of the noodle. It would have been obvious to one of ordinary skill in the art to use chopped fibers in the radius filler or noodle in the combined prior art product of Cheng and Eli-Eli in view of Rossi to minimize shrinkage.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783